         Case 2:20-cv-05479-GJP Document 8 Filed 04/01/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CLAYTON WOODS,

                      Plaintiff,
                                                        CIVIL ACTION
                 v.                                     NO. 20-5479

THE THOMPSON ORGANIZATION and
JOHN DOES 1-5 AND 6-10,

                      Defendants.


                                      ORDER

      AND NOW, this 1st day of April 2021, upon consideration of The Thompson

Organization’s Motion to Dismiss (ECF 5) and Woods’ Response (ECF 6), it is hereby

ORDERED that:

          1. The Motion is GRANTED and the Complaint is DISMISSED without

             prejudice for the reasons stated in the Court’s Memorandum.

          2. Woods may file an amended complaint consistent with this Order and the

             Court’s Memorandum on or before Friday, April 16, 2021.



                                             BY THE COURT:


                                              /s/ Gerald J. Pappert
                                             ____________________________
                                             GERALD J. PAPPERT, J.
